Citation Nr: 0125414	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  97-03 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to May 1988.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C..

In August 2001, the veteran appeared before the undersigned 
Member of the Board and gave testimony in support of his 
claim.  


REMAND

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The veteran's service-connected left ankle disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5010-5003, indicating that his disability is evaluated, 
by analogy, to degenerative arthritis.  Traumatic arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion rate as below: 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent evaluation is 
assigned.  With X- rays evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups a 10 percent 
evaluation is assigned. 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2001).

The rating schedule provides a 10 percent rating for moderate 
limitation of ankle motion, and a maximum 20 percent 
evaluation for marked limitation of ankle motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2001).

In this case, the veteran asserts that he continues to have 
stiffness of his ankle in the morning.  The veteran was 
examined by VA in May 1996.  He reported a history of 
twisting his ankle in service.  He reported having left ankle 
pain and tightness.  The examiner noted that the veteran had 
a normal gait, and that there was no tenderness to palpation 
of the left ankle.  It was noted that there was also no 
swelling, or deformities.  Motion of the left ankle as noted 
as follows: dorsiflexion to 10 degrees, and plantar flexion 
to 20 degrees. The finding was status post past history of 
persistent occasional left ankle pain and limitation of 
motion secondary to traumatic arthritis.  The report does not 
reflect whether or not the claims file was made available to 
the examiner for review.  In August 1996, the veteran 
underwent left ankle surgery, described as an excision of the 
posterior talus exostosis, at a VA facility.  

The veteran was examined by VA in August 2000.  The examiner 
noted that the veteran walked with a coordinated gait and 
without ambulatory aids.  The veteran complained of daily 
stiffness upon rising from bed in the morning, which was 
relieved by walking it off.  It was noted that the veteran 
took no medication for his complaint.  It was reported that 
the veteran had no episodes of dislocation or subluxation and 
that he denied a diagnosis of inflammatory arthritis.  
Examination showed the left ankle to be intact, non tender, 
without edema, ecchymosis, instability, or crepitus.  Pedal 
pulse was 2+.  There was a healed surgical scar on the mid 
posterior heel, 3 inches long by 1/4 inch extending to the 
distal Achilles' tendon.  Active flexion was to 12 degrees, 
passive flexion was to 13 degrees, and active flexion with 
resistance was to 10 degrees.  Active extension was to 34 
degrees as was passive extension, and active extension with 
resistance was 32 degrees.  It was noted that no pain was 
verbalized, endurance was good, and that there was no 
incoordination.  The examiner was unable to speculate as to 
flare-up owing to a strong range of motion effort.  X-rays of 
the left ankle were normal.  The diagnoses were left ankle 
status post tarsal coalition, left subtalar joint; left 
tarsal coalition with degenerative joint disease--unable to 
substantiate diagnosis based on radiologic report criteria.  
The examiner indicated that the claims file was not available 
for review.  

In August 2001, the veteran appeared before the undersigned 
Member of the Board and gave testimony in support of his 
claim.  He stated that he underwent left ankle surgery in 
August 1996 and that since that time he has had morning 
stiffness.  He stated that he did not have pain in the left 
ankle joint.  A complete transcript is of record.  

Although the veteran underwent a VA physical examination in 
August 2000, as noted above, the physician commented that the 
claims file was not available.  The duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has held that the 
requirement for evaluation of the complete medical history of 
the veteran's condition operated to protect veterans against 
an adverse decision based on a single, incomplete, or 
inaccurate report and to enable VA to make a more precise 
evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  In West v. Brown, 7 Vet. App. 70 (1994), the Court 
clearly indicated that the necessity of evaluation of the 
complete medical history applied not only to adjudicators, 
but also to examining physicians and that a medical 
examination that did not reflect reliance upon a complete and 
accurate history was inadequate for rating purposes and 
"frustrates effective judicial review." Id. at 78.  The Board 
therefore concludes that an additional VA examination is 
needed to provide an accurate picture of the disability at 
issue on appeal.  To ensure that the duty to assist the 
veteran has been fulfilled, he should be afforded another VA 
examination after all of his treatment records have been 
obtained, and the examiner must be provided access to the 
claims file.  

In light of these circumstances this claim is hereby REMANDED 
to the RO for the following:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for his left ankle 
disability.  With any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If the RO is unable to obtain any 
identified records, the RO must identify 
to the veteran which records were 
unobtainable, describe to the veteran the 
efforts which were made in an attempt to 
secure the records, and the RO must 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the veteran must 
be sent to the veteran's representative.  

2.  Upon completion of the above, the 
veteran should be scheduled for the 
appropriate VA examination to evaluate 
the veteran's left ankle disability.  The 
claims file must be provided to and 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must state on the examination report that 
such review has been accomplished.  All 
indicated tests and studies should be 
conducted.  

a. All tests that the examiner deems 
necessary should be conducted, and, in 
particular, an X-ray study of the left 
ankle should be performed. The examiner 
should review the results of any special 
tests and/or X-rays prior to completion 
of the report.

b. The veteran's left ankle should be 
examined for degrees of both active and 
passive range of motion, and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should comment upon the 
functional limitations, if any, caused by 
the left ankle disability in light of the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59, noting whether the left 
ankle disability causes weakened 
movement, excess fatigability, or 
incoordination. Also, if the veteran is 
found to have loss of motion in left 
ankle, the examiner should specifically 
report the degree of any additional range 
of motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain on movement, and 
comment on how and to what extent these 
manifestations affect the veteran.  If 
the severity of these manifestations can 
not be quantified, the examiner should so 
indicate.

c. The examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
left ankle joint; the presence and degree 
of, or absence of, muscle atrophy; the 
presence or absence of any changes in the 
condition of the skin indicative of 
disuse; or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain.  

d.  The examiner should describe any 
scarring noted including if there is any 
scar tenderness, ulceration, redness, or 
if the scarring causes any impairment of 
function.  

e.  All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2001); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issue on appeal.  The RO must consider 38 
C.F.R. Part 4 and Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), as well as 38 
C.F.R. §§ 4.40, 4.45, 4.59 and the 
Court's decision in DeLuca v. Brown, 8 
Vet. App. 202 (1995) as to functional 
impairment.  The RO should also consider 
whether a separate disability rating is 
warranted under separate diagnostic 
codes, including due to scarring.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  

6.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




